DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 8/26/2021, is acknowledged. Claims 1 and 3 are amended. Claims 17 – 23 are newly entered. Claims 1, 3 – 4, and 7 – 23 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Objections
Claim 18
Regarding claim 18, the claim recites “The method according to 1”. The Examiner respectfully requests Applicant amend to “The method according to claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 23, the claim recites “wherein the defined aging time tA is a total aging time less the reheating time”. The Examiner notes that the claim as written is unclear as it does not follow the conventions of English, and could be interpreted in several ways. For instance, it is unclear if the claim should be interpreted as requiring the defined aging time tA to be less than (i.e. shorter in length than) the reheating time.
Alternatively, the claim may be interpreted as forming an equation such as:             
                
                    
                        d
                        e
                        f
                        i
                        n
                        e
                        d
                         
                        a
                        g
                        i
                        n
                        g
                         
                        t
                        i
                        m
                        e
                         
                        
                            
                                t
                            
                            
                                A
                            
                        
                        =
                        T
                        O
                        T
                        A
                        L
                         
                        a
                        g
                        i
                        n
                        g
                         
                        t
                        i
                        m
                        e
                        -
                        r
                        e
                        h
                        e
                        a
                        t
                        i
                        n
                        g
                         
                        t
                        i
                        m
                        e
                    
                
            
        , wherein “less” is interpreted as “minus”. Such an interpretation seems to be the intention according to [0026] of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.












Claims 1, 7 – 8, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”).
Regarding claim 1, Masuda teaches a method for heat treatment of a light metal casting alloy component ([0012]-[0013]). Masuda teaches that a metal mold part is removed from the casting ([0012], L 7-8, [0049] – teaching the claimed “after demoulding at a demoulding temperature T-E”), and a cooling medium is brought into contact with the surface of the casting from which the metal mold part is removed to initiate quenching ([0012], L 8-10 – teaching the claimed “first cooling the light metal casting alloy component from the demoulding temperature TE”). 
Further, Masuda teaches that the quenching is stopped at such a timing that in the following aging treatment, the respective temperatures of the exposed surface and riser zone can return to an aging temperature (160 to 240°C for aluminum-alloy) owing to the heat from the riser portion of the casting ([0012], L 10-12, [0054] – teaching the claimed “directly to an aging temperature TA R”). Masuda provides temperatures of portions of the aluminum-alloy casting during the method including the quenching process (Fig. 8 – teaching the claimed “wherein the first cooling the light metal casting alloy component to the aging temperature TA proceeds with checking and regulation”). 
Moreover, Masuda teaches that an aging treatment is performed by keeping the whole casting at the aging temperature, within the range of 160 and 240°C in the case of an aluminum alloy casting for a predetermined period of time, e.g. 1 to 2 hours ([0055] – teaching the claimed “holding, directly after the first cooling, the light metal casting alloy component at the aging temperature TA for a defined aging time tA”). Masuda teaches the change in temperature of portions of the workpiece where the casting is not heated after being removed from the mold (Fig. 8 – teaching the claimed “wherein the light metal casting alloy component does not undergo any temperature increase between the demoulding at the demoulding temperature and reaching the room temperature TR following the further cooling”).
Masuda does not teach an explicit step of “further cooling, directly after the holding, the light metal casting alloy component from the aging temperature TA to the room temperature TR”. However, the definitive time of aging taught by Masuda followed by the analysis of mechanical properties ([0058]) indicate that the casting must be cooled to room temperature after aging. Alternatively, it would have been obvious to one of ordinary skill in the art to cool a casting component after artificial aging based on conventional methods.
Masuda does not explicitly teach that the first cooling of the light metal casting alloy component is performed without a liquid cooling medium. Rather, Wang is general in teaching a step of bringing a cooling medium into contact with the surface of the casting from which the metal 
Wang teaches a quenching method for cooling metal castings ([0001]). Wang teaches that air quenching is preferably used over water quenching, as air quenching can control the quenching rate more uniformly so that residual stresses and distortion of the casting can be minimized ([0003]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wang, and utilize air quenching for the quenching step taught by Masuda. Air quenching can control the quenching rate more uniformly than water quenching, so that residual stresses and distortion of the casting can be minimized.
Regarding claim 7, Masuda teaches that the preferable aging temperature range is 160-240°C ([0149]). Such a temperature range falls within the claimed temperature range of 80-280°C. 
Regarding claim 8, Masuda teaches that the preferable aging time is between 1 to 2 hours ([0149]). Such a time range falls within the claimed time range of 10 min – 10 hr.
Regarding claim 14, Masuda teaches that the preferable aging temperature range is 160 to 240°C ([0149]). Such a temperature range falls within the claimed temperature range of 120-260°C. 
Regarding claim 15, Masuda teaches that the preferable aging time is between 1 to 2 hours ([0149]). Such a time range falls within the claimed time range of 20 min – 400 min.
Regarding claim 16, Masuda teaches that the preferable aging time is between 1 to 2 hours ([0149]). Such a time range falls within the claimed time range of 30 min – 240 min.
Regarding claim 17, Masuda provides temperatures of portions of the aluminum-alloy casting during the method including the quenching process (Fig. 8). Such monitoring of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) as applied to claim 1, and further in view of EP 0541353 (“Eppeland”; of record).
Regarding claim 3, Masuda does not explicitly teach monitoring the component temperature optically or via contact with the light metal casting alloy component. Masuda is silent as to the means by which component temperature is monitored.
Eppeland teaches that it is desirable to monitor the temperature of the part in each station (3: 52-54). A preferred embodiment utilizes a plurality of optical pyrometers (3: 54-55 – teaching the claimed “monitoring the component temperature optically”). Eppeland teaches that the use of optical pyrometers is attributed to the difficulty of placing a thermocouple on the part since the part is moving (4: 8-10), but use of optical pyrometers presents problems such as aluminum being reflective and high background temperature (4: 14-19). Eppeland teaches that the placement of a thermocouple on the part directly measures the temperature which avoids the need for compensating for inaccuracies in the optical pyrometers readings (5: 6-11 – teaching the claimed “or via contact with the light metal casting alloy component”).
It would have been obvious to an ordinarily skilled artisan to utilize a thermocouple as taught by Eppeland to monitor and record the cooling temperatures disclosed by Masuda, in order to avoid compensating for optical pyrometer readings.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) as applied to claim 1, and further in view of US 6224693 (“Garza-Ondarza”; of record).
Regarding claim 4, Masuda does not explicitly teach that the light metal casting alloy component does not undergo solution treatment.
Garza-Ondarza teaches dispensing with an aging furnace in addition to preferably also dispensing with a solution furnace (Fig. 1; 4: 55-57 – teaching the claimed “wherein the light metal casting alloy component does not undergo solution treatment”). Garza-Ondarza teaches that the method produces a casting in a considerably shorter time, with less capital, and lower production costs, while maintaining required mechanical properties of the castings (4: 57-61). Garza-Ondarza teaches a method very similar to that of Masuda, in which the whole casting is maintained at an artificial aging temperature upon cooling (Fig. 1; 5: 30-34).
It would have been obvious to an ordinarily skilled artisan to identify the similarities in the methods disclosed by Garza-Ondarza and Masuda, and determine that the quenching step directly to the aging temperature eliminates solution treatment, while beneficially providing a casting in a shorter time with lower production costs, and maintaining mechanical properties as taught by Garza-Ondarza.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) as applied to claim 1, and further in view of US 2004/0140026 (“Kamat”).
Regarding claim 9, Masuda does not explicitly teach that the further cooling uses calm or moving air.
Kamat teaches methods for producing a heat-treated aluminum alloy casting (Title). Kamat teaches that after an artificial aging treatment, aluminum alloy castings are typically allowed to air cool to ambient temperature ([0060]).
It would have been obvious to an ordinarily skilled artisan to incorporate the air cooling to ambient temperature after artificial aging as taught by Kamat, into the method taught by Masuda. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this instance, the air cooling step taught by Kamat would have no change in its function when incorporated into the method of Masuda, and the combination would have yielded the predictable result of the artificially aged casting being cooled to ambient/room temperature.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) as applied to claim 1, and further in view of US 5536337 (“Wei”).
10, Masuda does not explicitly teach that the further cooling is assisted by a liquid medium, wherein the liquid medium is applied to part or all of the light metal casting alloy component.
Wei teaches a method for heat treating a metal component (Title), which may be Al-based (Fig. 2 – “select aluminum alloy”). Wei teaches that the metal component is subject to an artificial aging heat treatment (3: 67 – 4: 2). Further, Wei teach that after artificial aging, the component may be quenched in a water bath to cool the component for normal handling (8: 12-14; Fig. 2, #32).
It would have been obvious to an ordinarily skilled artisan to incorporate the water bath quenching cooling after artificial aging as taught by Wei, into the method taught by Masuda. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this instance, the water quenching step taught by Wei would have no change in its function when incorporated into the method of Masuda, and the combination would have yielded the predictable result of the artificially aged casting being cooled to a temperature suitable for normal handling.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) as applied to claim 1, and further in view of US 2011/0201720 (“Piontek”; of record).
11, Masuda teaches that the light alloy producing method is useful for producing a cylinder head that is to define a combustion chamber in an engine ([0144]-[0145]). Additionally, Masuda teaches that the method of production suppresses energy consumption ([0065]) and the conventional process has lower production efficiency ([0005]). 
Masuda does not explicitly teach a step of, after the further cooling to the room temperature TR, carrying out a surface finishing process for the light metal casting alloy component, wherein the aging time tA is reduced by a time twarm of a reheating of the surface finishing process.
Piontek teaches that coating compositions are preferably applied to automobile bodies or parts thereof to produce a top coat finish ([0037] – teaching the claimed “further comprising after the further cooling to the room temperature TR, carrying out a surface finishing process for the light metal casting alloy component”). Piontek teaches that coating compositions on metal substrates undergo thermal curing ([0041]) and that the curing temperature can be 130°C ([0050]), which is an appropriate temperature for aging of a light metal, e.g. aluminum. It is an endeavor of the art to decrease the energy consumption and increase production efficiency as much as possible by decreasing the aging time while still obtaining desired properties, teaching the claimed “wherein the aging time tA is reduced by a time twarm of a reheating of the surface finishing process”.
It would have been obvious to an ordinarily skilled artisan to decrease the aging time tA by the time which the component is heated for a surface finishing process, in order to decrease total energy consumption and increase production efficiency, as well as to produce a top coat finish on the obtained casting.
Regarding claim 12, modified Masuda does not explicitly teach that the surface finishing process is a cathode dip coating process.

It would have been obvious to an ordinarily skilled artisan to add a surface finishing process in the form of cathode dip-coating to the method of Masuda. Addition of such a coating is desirable for substrates intended to be used for automobile bodies, and parts thereof.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) as applied to claim 1, and further in view of US 2019/0276919 (“Hu”; of record).
Regarding claim 13, Masuda teaches that the required tensile strength is 206 MPa and the required 0.2% proof strength is 190 MPa ([0060]), and the tensile strength and 0.2% proof strength of each zone of the casting according to the embodiment are both satisfied ([0061]; Figure 10 – teaching the claimed “has mechanical properties of Rp0.2 ≥ 120 MPa”).
Masuda is silent as to an elongation at break property of the light metal casting, and does not explicitly teach that the light metal casting alloy component is produced by die casting.
Hu teaches an artificial aging process of a die-cast aluminum alloy ([0055], L 8-9 – teaching the claimed “metal casting alloy component produced by die-casting”), in which the aluminum alloy has an elongation break of greater than or equal to 5% ([0055], L 14-18 – teaching 
It would have been obvious to an ordinarily skilled artisan to modify Masuda to utilize an aluminum alloy as exemplified by Hu for the artificial aging process to achieve precipitation hardening and superior physical properties of the light metal alloy component.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) as applied to claim 1, and further in view of US 2018/0274072 (“Das”).
Regarding claim 18, Masuda does not explicitly teach that checking and regulation is performed by establishing a temperature of the light metal casting alloy component and regulating a cooling intensity according to the established temperature.
Das teaches methods for casting and heat treating aluminum products ([0002]). Das teaches that fast post-casting cooling can be performed by a quenching system ([0168], L 5-8). Das teaches that the quenching system includes a temperature sensor ([0169], L 14-17) and a controller, which is operatively coupled to valve(s), and/or the cooling medium source to control the quenching system ([0169], L 11-14). Das teaches that based on a temperature detected by the sensor, the controller can adjust a temperature of the coolant or a flow rate of the coolant (i.e. adjusting the cooling intensity) to maintain the temperature of the metal product as it exits the quenching system within desired parameters ([0169], L 17-22).
It would have been obvious to an ordinarily skilled artisan to incorporate the quenching system of Das into the method of Masuda, thereby using a controller to adjust the cooling intensity based on a temperature of the casting as detected by a temperature sensor. Control of the cooling .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”) and US 2018/0274072 (“Das”) as applied to claim 18, and further in view of EP 0541353 (“Eppeland”; of record).
Regarding claim 19, Masuda does not explicitly teach establishing a temperature of the light metal casting alloy component using a thermal imagine camera and/or using heat sensors to perform contact measurement. Masuda is silent as to the means by which component temperature is monitored.
Eppeland teaches that it is desirable to monitor the temperature of an aluminum alloy part in each station of a process line (3: 52-54). Eppeland teaches that the placement of a thermocouple on the part directly measures the temperature, which avoids the need for compensating for inaccuracies in temperature measurement by other means such as by optical pyrometers (5: 6-11).
It would have been obvious to an ordinarily skilled artisan to utilize a thermocouple as taught by Eppeland to monitor and record the cooling temperatures disclosed by Masuda, in order to avoid compensating for inaccuracies in temperature measurement by other means such as by optical pyrometer readings. The Examiner notes that use of thermocouples would be an example of using heat sensors to perform contact measurement.

Claims 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”), US 2018/0274072 .
Regarding claim 20, Masuda does not explicitly teach that the further cooling the light metal casting alloy component from the aging temperature TA to the room temperature TR is assisted by a liquid medium to part of the light metal casting alloy component.
Wei teaches a method for heat treating a metal component (Title), which may be Al-based (Fig. 2 – “select aluminum alloy”). Wei teaches that the metal component is subject to an artificial aging heat treatment (3: 67 – 4: 2). Further, Wei teach that after artificial aging, the component may be quenched in a water bath to cool the component for normal handling (8: 12-14; Fig. 2, #32).
It would have been obvious to an ordinarily skilled artisan to incorporate the water bath quenching cooling after artificial aging as taught by Wei, into the method taught by Masuda. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this instance, the water quenching step taught by Wei would have no change in its function when incorporated into the method of Masuda, and the combination would have yielded the predictable result of the artificially aged casting being cooled to a temperature suitable for normal handling.
The Examiner asserts that an ordinarily skilled artisan would appreciate that use of a water bath for quenching after artificial aging would contact the entirety of the light metal casting alloy component. As such, part of the light metal casting alloy component would also be contacted.
21, Masuda does not explicitly teach that the further cooling the light metal casting alloy component from the aging temperature TA to the room temperature TR is assisted by a liquid medium to all of the light metal casting alloy component.
Wei teaches a method for heat treating a metal component (Title), which may be Al-based (Fig. 2 – “select aluminum alloy”). Wei teaches that the metal component is subject to an artificial aging heat treatment (3: 67 – 4: 2). Further, Wei teach that after artificial aging, the component may be quenched in a water bath to cool the component for normal handling (8: 12-14; Fig. 2, #32).
It would have been obvious to an ordinarily skilled artisan to incorporate the water bath quenching cooling after artificial aging as taught by Wei, into the method taught by Masuda. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this instance, the water quenching step taught by Wei would have no change in its function when incorporated into the method of Masuda, and the combination would have yielded the predictable result of the artificially aged casting being cooled to a temperature suitable for normal handling.
The Examiner asserts that an ordinarily skilled artisan would appreciate that use of a water bath (i.e. immersion) for quenching after artificial aging would contact the entirety of the light metal casting alloy component.

Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0103407 (“Masuda”; of record) in view of US 2011/0098989 (“Wang”), US 2018/0274072 (“Das”), and EP 0541353 (“Eppeland”; of record) as applied to claim 19, and further in view of US 2011/0201720 (“Piontek”; of record).
Regarding claim 22, Masuda does not explicitly teach a step of, after the further cooling to the room temperature TR, carrying out a cathode-dip coating surface finishing process for the light metal casting alloy component, wherein the cathode-dip coating surface finishing process includes reheating the light metal casting alloy component for a reheating time.
Piontek teaches that coating compositions are preferably applied to automobile bodies or parts thereof to produce a top coat finish ([0037]). Piontek teaches that a coating composition may be applied by any customary application, such as, for example, by knifecoating, roller coating, pouring or injecting ([0033]). Further, Piontek teaches that a coating is preferred on metallic substrates used for automobile bodies and parts thereof ([0036]). Piontek provides a typical cathode electrocoat which was used on steel panels ([0050]). Based on a final product of an automobile part, a skilled artisan would be able to decide on dip coating as the application technique known to skilled workers and utilize a typical cathode coating composition for the surface finishing process.
It would have been obvious to an ordinarily skilled artisan to add a surface finishing process in the form of cathode dip-coating to the method of Masuda. Addition of such a coating is desirable for substrates intended to be used for automobile bodies, and parts thereof.
Further, Piontek teaches that coating compositions on metal substrates undergo thermal curing ([0041]) and that the curing temperature can be 130°C ([0050]). An ordinarily skilled artisan 
Regarding claim 23, as discussed previously, Piontek teaches that coating compositions on metal substrates undergo thermal curing ([0041]) and that the curing temperature can be 130°C ([0050]), which is an appropriate temperature for aging of a light metal, e.g. aluminum. As such, an ordinarily skilled artisan would appreciate that the thermal curing step may result in aging effects of the casting processed by the method of Masuda. Thus, under such a circumstance, the total time for aging may be appreciated as the combination of the artificial aging step, and the thermal curing step. Such a relationship is equivalent to the previously discussed interpretation given to the instant claim, in the rejection under 35 USC 112(b).

Response to Arguments











Applicant’s remarks filed 8/26/2021 are acknowledged and have been fully considered. Applicant has argued that Masuda fails to disclose or suggest the newly added features of amended independent claim 1. The Examiner finds this argument to be persuasive, and as such, the previous prior art rejections under 35 USC 102(a)(1) and 35 USC 103 over the Masuda reference have been withdrawn by the Examiner. However, upon further search and consideration of the newly added claim limitations, new grounds of rejection have been presented, incorporating the newly cited Wang reference, in addition to modification of the rejections of several dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735